MORROW, J.
The judgment condemns appellant to confinement in the state penitentiary for two years for the offense of theft.
[1] He entered a plea of guilty and sought a suspension of his sentence. We find no statement of facts with the record, and are consequently not advised as to what evidence was introduced, and must presume that there was sufficient to support the verdict.
There are no bills of exception, complaining either of the court’s charge or the rulings of the court in the conduct of the trial.
[2] In his motion for new trial appellant claims that the state’s attorney failed to keep an alleged agreement with counsel for the appellant to refrain from contesting his application for suspended sentence, and the motion for new trial is controverted on this point by the affidavit of the state’s attorney. There is no bill of exception bringing before the court any evidence that may have been introduced on the motion for new trial, in the absence of which there is nothing to show that the court abused its discretion in overruling it. Vernon’s O. C. P. p. 526.
The judgment of the lower court is affirmed.